       Case 4:21-cr-00122-JSW Document 75 Filed 06/24/21 Page 1 of 2




 1 JULIA M. JAYNE (State Bar No. 202753)
   ASHLEY RISER (State Bar No. 320538)
 2 JAYNE LAW GROUP, P.C.
   803 Hearst Avenue
 3 Berkeley, CA 94710
   E-Mail: ashley@jaynelawgroup.com
 4 Telephone: (415) 623-3600

 5 Attorneys for Defendant
   GABRIEL GONZALES
 6

 7                               UNITED STATES DISTRICT COURT

 8                              NORTHERN DISTRICT OF CALIFORNIA

 9 UNITED STATES OF AMERICA,                            Case No. CR 21-0122 JSW [DMR]

10                 Plaintiff,
                                                        GABRIEL GONZALES’ EX PARTE
11         v.                                           APPLICATION FOR ORDER
                                                        MODIFYING CONDITIONS; ORDER
12 GABRIEL GONZALES,

13                 Defendant.
14

15         I, Ashley Riser, declare:
16   1. I represent Defendant Gabriel Gonzales in the above-entitled matter. He is currently released
17      on an unsecured $75,000 bond with travel restricted to the Northern District of California and
18      home confinement. The purpose of this application is to request:
19              a. That Mr. Gonzales’ electronic ankle monitor is removed.
20              b. That Mr. Gonzales is no longer to home confinement.
21              c. That Mr. Gonzales’ travel is restricted to the Northern District of California and the
22                 Eastern District of California (Vallejo, CA).
23   2. On June 22, 2021, Mr. Gonzales pled guilty to a single count of Drug Possession with Intent
24      to Distribute. The Honorable Judge Jeffrey S. White referred Mr. Gonzales to an assessment
25      to determine his eligibility for the Alternative to Incarceration Program and set a status
26      conference for August 24, 2021.
27   3. Mr. Gonzales’ Pretrial Officer, Kalisi Kupu, does not object to this request.
28                                                                        Case No. CR 21-0122 JSW [DMR]
                                                                   APPLICATION AND PROPOSED ORDER
        Case 4:21-cr-00122-JSW Document 75 Filed 06/24/21 Page 2 of 2




 1   4. AUSA Joseph Tartakovsky does not object to this request.

 2   5. Based on the foregoing, I respectfully request that the conditions of Mr. Gonzales’ release be

 3       modified to remove his ankle monitor and home confinement condition. I further request that

 4       Mr. Gonzales’ travel restrictions are extended to include both the Northern District and

 5       Eastern Districts of California. All other conditions of Mr. Gonzales’ release shall remain the

 6       same.

 7

 8       I declare under penalty of perjury under the laws of the United States that the foregoing is

 9 true and correct.

10
     DATED: June 24, 2021                                      /s/
11                                                        ASHLEY RISER
                                                          Attorney for GABRIEL GONZALES
12

13

14
                                                 ORDER
15

16 Based on the foregoing, and good cause appearing:

17          IT IS HEREBY ORDERED that the conditions of Defendant Gabriel Gonzales’ release

18 shall be modified as follows:

19          Mr. Gonzales’ ankle monitor may be removed, and his home confinement condition will

20 be lifted. Further, Mr. Gonzales’ travel restrictions are extended to include both the Northern

21 District of California and the Eastern District of California.

22                                                                      S DISTRICT
                                                                     ATE           C
                                                                    T
                                                                                        O
                                                                S




23
                                                                                         U
                                                               ED




             June 24, 2021
     DATED: __________________
                                                                                          RT




                                                                                       D
                                                                              RDERE
                                                           UNIT




24                                                                          OO
                                                                    IT IS S
                                                                                                R NIA




25
                                                                                      yu
                                                                               na M. R
                                                           NO




26                                                                       D o n
                                                                                               FO




                                                                  Jud ge
                                                   ________________________________________
                                                            RT




                                                                                           LI




27                                                 HONORABLE   E R MAG. JUDGE DONNA        M. RYU
                                                                H




                                                                                           A




                                                   United States Magistrate
                                                                   N                    C
                                                                               Court Judge
                                                                                      F
                                                                     D IS T IC T O
28                                                                           R
                                                                                 Case No. CR 21-0122 JSW [LB]
                                                                                  APPLICATION AND ORDER
